UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1798


DOROTHY SAUNDERS, wife of decedent,

                Plaintiff - Appellant,

          and

TYRONE SAUNDERS, deceased,

                Plaintiff,

          v.

UNION CARBIDE CORPORATION; DOW CHEMICAL COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cv-00746)


Submitted:   September 30, 2010            Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy Saunders, Appellant Pro Se. Kimberly Ann Martin, LEWIS
BRISBOIS BISGAARD & SMITH, LLP, Charleston, West Virginia;
Jeffrey Michael Wakefield, FLAHERTY, SENSABAUGH & BONASSO, PLLC,
Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dorothy     Saunders      appeals    the   district    court’s    order

dismissing her wrongful death and personal injury complaint.                     We

have     reviewed   the      record     and     find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Saunders    v.    Union     Carbide    Corp.,    No.   3:10-cv-00746

(S.D.W.    Va.   July   8,   2010).      We     dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         3